Citation Nr: 1002920	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from May 1976 to June 1980 
and from April 1982 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for 
traumatic brain injury but denied service connection for 
sleep apnea, migraine headaches and loss of tooth.  

The Veteran filed a notice of disagreement with the December 
2007 decision, appealing both the 10 percent evaluation 
assigned for traumatic brain injury and denial of service 
connection for sleep apnea.  The Veteran later stated that he 
was satisfied with the evaluation of 10 percent for traumatic 
brain injury.  Also, in his June 2008 Form 9, the Veteran 
stated that he only wished to appeal his claim for service 
connection for sleep apnea.  Therefore, his claim for service 
connection for sleep apnea is the only issue before the Board 
at this time.


FINDINGS OF FACT

The currently demonstrated sleep apnea is shown as likely as 
not to be due to an injury sustained during the Veteran's 
military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
sleep apnea is due to an injury that was incurred in service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Since the Board is granting the claim for service connection 
for sleep apnea, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  
 
II.  Service Connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 
III.  Analysis

The Veteran claims that his currently diagnosed sleep apnea 
is the result of the facture to his nose during injuries he 
sustained in service.

The Board has reviewed the Veteran's service treatment 
records and observes that he was injured by a vehicle borne 
improvised explosive device during service in April 2005.  He 
sustained facial and orbital fractures.  A May 2005 CT scan 
noted bilateral nondisplaced nasal bone fractures.  In 
December 2005, also during the Veteran's service, the Veteran 
was afforded a VA examination for posttraumatic stress 
disorder.  During the examination, the Veteran reported that 
his sleep had improved since taking the Lexapro but that he 
only slept six hours at night.

Subsequent to service, the Veteran was afforded a VA 
examination for fractures.  The Veteran reported that he did 
not injure his nose prior to service or during the accident 
in service.  

In June 2007, the Veteran was afforded a second VA 
examination for PTSD.  The examiner opined that the Veteran 
had severe PTSD related sleep deprivation and related 
fatigue.  The Veteran reported sleeping only two to four 
hours a night.  

In March 2007, the Veteran reported signs and symptoms of 
obstructive sleep apnea which included snoring significantly 
and daytime fatigue.  Following a sleep study in June 2007, 
the Veteran was diagnosed with mild sleep apnea and was 
prescribed a CPAP machine.  In October 2007, during a VA 
neurological examination, the examiner diagnosed the Veteran 
with a deviated nasal septum.

The Veteran was afforded a VA examination for sleep apnea in 
March 2008.  He reported having sleep difficulties since May 
2005.  The Veteran also noted having very loud snoring.  The 
examiner noted that a January 2007 VA treatment record noted 
septal deviation to the left.  The examiner also noted that 
the sleep study conducted in June 2007 showed 34 arousals, 10 
were related to respiratory events and 24 were spontaneous.  
He was diagnosed with mild sleep apnea and was encouraged to 
lose weight.  The Veteran reported to the examiner that he is 
very tired during the day and would spontaneously fall 
asleep.  He noted that he may sleep one to two hours before 
waking up.  He has trouble falling back to sleep because of 
the air blowing in his face from the CPAP machine and because 
he has difficulty breathing through his nose.  Upon 
examination, the Veteran was able to breathe through the 
right nostril without difficulty but the left nostril was 
occluded approximately 25 to 50 percent.  An x-ray taken 
showed that the nasal bones were intact and no fracture or 
deviation was seen.  There were some metallic screws and 
plates of the internal aspect of the left orbit from previous 
trauma.  The examiner diagnosed the Veteran with mild mixed 
sleep apnea.  She opined that the Veteran sleep apnea was 
multifactorial in etiology.  The examiner found that although 
another examiner noted deviation of the nasal septum in the 
past, the current x-ray did not show fractures or deviation 
of the nasal bones.  She noted that the Veteran has 
physiognomy as described in the pulmonary note of low palate, 
high tongue, and Mallampati grade IV pharyngeal narrowing.  
The examiner also noted that the Veteran has PTSD which can 
cause sleep difficulties.  In addition, the Veteran was on 
several medications which can interfere with restful sleep 
and lead to somnolence and fatigue.  She concluded that the 
Veteran's sleep difficulties and fatigue are not due to 
solely to residuals of nasal injury, since there was no 
evidence of nasal injury or deviation on x-ray.  She also 
stated that it would be speculation on her part to determine 
what percentage was due solely to his difficulties breathing 
through his nose.  

Several considerations must be addressed with regard to the 
weighing of evidence in a service connection case.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a Veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Here, the examiner stated that the Veteran's sleep 
difficulties and fatigue were not due solely to his nasal 
fracture, but she did not say that the nasal fracture played 
no part.  She also did not provide an opinion as to whether 
the Veteran had symptoms of sleep apnea during service.

Furthermore, the Veteran and his wife submitted statements 
noting that the Veteran began to snore for the first time in 
2005 following the injuries he sustained in Iraq.  They also 
noted that he had problems sleeping following the incident.  
The Veteran and his wife noted that they thought the 
Veteran's sleep problems were due to his PTSD and had not 
considered the diagnosis of sleep apnea until a VA ENT 
physician stated that the Veteran's deviated septum was most 
likely the cause of his snoring and the Veteran's inability 
to get proper sleep.

The Veteran and his wife's lay opinion do constitute 
competent evidence and provide probative information.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996).  

The evidence shows that the Veteran has a current diagnosis 
of sleep apnea.  The Veteran and his wife have reported that 
symptoms such as sleep disturbances and snoring began in 
service.  When the Veteran reported these same symptoms to a 
VA otolaryngology fellow in March 2007, the fellow noted that 
the Veteran had signs and symptoms of obstructive sleep 
apnea, and the Veteran was sent for a sleep study.  
Furthermore, the March 2008 examiner noted that the Veteran's 
sleep difficulties and fatigue were not due solely to nasal 
fracture, but she did not say that the nasal fracture played 
no part.  In addition, service treatment records show that he 
did indeed have fractures to his nose.  

For these reasons, the Board finds the record to be in 
relative equipoise in showing as likely as not that the 
Veteran's current sleep apnea was due to the injury suffered 
while on active duty.  

By resolving all reasonable doubt in the Veteran's favor, 
service connection for sleep apnea is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine is applicable 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for sleep apnea is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


